STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 23, 2015
               Plaintiff-Appellee,

v                                                                    No. 319244
                                                                     Muskegon Circuit Court
TYRESS ROBINSON,                                                     LC No. 12-062470-FH

               Defendant-Appellant.


Before: METER, P.J., and SAWYER and BOONSTRA, JJ.

PER CURIAM.

        Defendant appeals as of right from his conviction by a jury of possession with intent to
deliver less than 50 grams of heroin, MCL 333.7401(2)(a)(iv). The trial court sentenced him as a
fourth-offense habitual offender to 28 months’ to 40 years’ imprisonment. We affirm.

       Defendant argues that the trial court abused its discretion and denied him due process of
law by admitting evidence in violation of MRE 404(b). We review a trial court’s decision to
admit or exclude evidence for a clear abuse of discretion. People v Starr, 457 Mich. 490, 494;
577 NW2d 673 (1998). An abuse of discretion is found when the trial court’s decision falls
outside the range of reasonable and principled outcomes. People v Murphy (On Remand), 282
Mich. App. 571, 578; 766 NW2d 303 (2009).

        Police officers seized heroin from the house of Joseph Krazik, who allowed defendant to
store heroin there in exchange for heroin for Krazik’s personal use. This heroin formed the basis
for defendant’s conviction. The evidence being challenged on appeal involved a traffic stop that
was conducted approximately three days after the heroin was seized from Krazik’s house.
During the traffic stop, officers seized another quantity of heroin from defendant after it fell from
his pant leg1 and found a key to the safe in which they had found the heroin at Krazik’s house.
Following his arrest, defendant admitted to a detective that at least a portion of the heroin seized
from Krazik’s house belonged to him and that he had purchased the additional heroin in Chicago.



1
  The charged crime did not include this additional heroin; rather, the additional heroin was the
subject of separate proceedings.


                                                -1-
Defendant admitted to the detective that he sold heroin. Krazik testified that defendant regularly
obtained heroin from Chicago.

        Although it was admitted under MRE 404(b), we find that the challenged evidence was
admissible as res gestae evidence. When evidence of other criminal acts is part of the res gestae
of an offense, the evidence is admissible for the jury to hear the complete explanation of the
circumstances. People v Sholl, 453 Mich. 730, 742; 556 NW2d 851 (1996). As stated in Sholl,
id. at 741, “it is essential that prosecutors and defendants be able to give the jury an intelligible
presentation of the full context in which the disputed events took place.” Res gestae evidence is
evidence that is “so blended or connected with the crime of which [the] defendant is accused that
proof of one incidentally involves the other or explains the circumstances of the crime.” Id. at
742 (citation and quotation marks omitted).

        The record indicates that, after police seized the heroin at Krazik’s house, defendant
made a trip to Chicago to acquire more. The officers found this additional heroin during the
traffic stop, as well as the key to the safe at Krazik’s house. The complete story of this case
includes defendant’s arrest and the statements regarding the crime that he made following his
arrest. The challenged evidence was “so blended or connected” with the charged crime that it
was admissible as res gestae evidence. Id. (citation and quotation marks omitted).2

       The evidence was admissible and defendant was not denied due process of law. See,
generally, Manning v Rose, 507 F2d 889, 894-895 (CA 6, 1974).

       Affirmed.




                                                              /s/ Patrick M. Meter
                                                              /s/ David H. Sawyer
                                                              /s/ Mark T. Boonstra




2
 Even if the evidence had not been admissible as part of the res gestae of the offense, it was also
admissible, in light of the timing of the initial seizure and the traffic stop, to show a scheme of
purchasing heroin in Chicago and storing it in a safe at Krazik’s house for resale. See, generally,
People v Hine, 467 Mich. 242, 251; 650 NW2d 659 (2002).


                                                -2-